Order modified by permitting an examination of the void, protested and blank ballots in whatever container they may be found. This will permit an examination of the void, protested and blank ballots which may have been segregated and placed in the ballot boxes instead of in the envelopes provided for that purpose.- If, however, such ballots have become intermingled with the ballots generally in the ballot boxes, they may not be examined. A case for a general examination of the ballots was not made out in the exercise of discretion. (Matter of Barrett, 209 App. Div. 217.) As so modified, the order is affirmed. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.